Case 1:21-cv-03246 Document 1-1 Filed 04/19/21 Page 1 of 16




                             ~      ~
                             i
                                                Case 1:21-cv-03246 Document 1-1 Filed 04/19/21 Page 2 of 16




   1'.    'f'r;~le~. ;
                                          :~:
   `` xH~;G~(lA1tAi~TE£
       ~COMPANY~OF~~                                                 :~ ~       -            -   i
   ~'NOAiH?Ai11HRIGA

              :~.:                        }.
         i
                                 •'
         .. • e,.,;.             ;
                            :.        .
                       ..


                                                                                    ~   ~




WHEREAS, the UIVDERSIGlVED may from time to time request The Guarantee Company of North America or The
Guarantee Company of North America USA andlor any and aU affiliates, subsidiaries, divisions, successors, assigns, co-
sureties, and/or reinsurers (hereinafter collectively called SURETY) to execute as surety or guarantor, or procure the
execution of, certain surety bonds, underkakings, guaranties, stipulations or other obligatory agreements (all such
agreements being hereinafter referred to as BOND or BONDS); and

         WHEREAS, the UNDERSIGNED by executing this Agreement represent that they have a material and beneficial
interest in the obfaining of such Bt?NDS by each of the CONTRACTORS.

        IVOW, THEREFORE, in consideraEion of the execution of any one ar more such BdND5, the UNDERSIGNED, for
thernseives, (heir respective personal representatives, successors and assigns, jointly and severally, covenant and agree,
with respect to all BONDS heretofore or hereafter executed for #h$ CONTRACTOR, that:

         1.        This Agreement binds each UIVDERSIGtVED to SURETY wlfh respect to all BONDS executed or
procured for any UNDERSIGNED executing this Rgreernent and for any CONTRACTOR as defined below. If any BOND
or BONDS sha!! be execufed or~pracured for any Joint Venture to which any CONTRACTOR is or may become a party,
the liability and obligations of the UNDERSIGNED to SURETY shall be the same as it such 80ND or SONDS'had been
executed fvr the CONTRACTOR acting alone, notwithstanding any agreement between or among the Joint Venturers.
CONTRACTOR as used in this Agreement shall mean: any UNDERSIGNED; any partnership, association, corporation,
successor, assign, a~lia#e, any related entity, subsidiary andlor division of the UNDERSIGNED, whether now existing or
hereafter formed or acquired; and any other person who obtains 80NDS from SURETY at the request of any
UNDERSIGNED. BONDS as used in this Agreement shat! include any BOND or BONDS written for the CONTRACTOR
operating under its legal name ar any fictitious, assumed or trade name.
         2.        If SURETY executes or procures execution of a Bid or Proposal BOND yr Consent of Surety to the
issuance of BONDS, it may decline to execute or procure execution of any 80NDS required in connection with any award
made under the proposal for which such Bid or Proposal BOND or Consent of Surety to the issuance of BONDS is given;
and such declination sha8 not diminish or alter the liability of the UNDERSIGNED wi#h respect to such Bid ar Proposal
BOND or Consen# of Surety.
         3.       This Agreement shall apply to any and a0 B(7NDS requested by the CONTRACTOR, whether such
80NDS were executed prior fo, on or after the da#e of this Agreement; and, further, this Agreement shall apply to any and
all BONDS executed, ar the execution of which has been procured, by SURETY for any CONTRACTOR, whether or not
there shall be any written application therefor executed by one or more of the UNDERSIGNED.
         4.       The UNDERSIGNED shall indemnify SURETY and hold it harmless from and against all claims,
damages, expenses, losses, costs, professional and consulting fees, disbursements, interests and expenses of every
nature {including premiums and fees due for the issuance and continuance of any BONC} or BONDS? which SURETY may
sustain, incur ar become liable for by reason of having executed or procured the execution of any BOND ar BONDS, or by
making any investigation of any matter concerning any BOND or BONDS, or by prosecuting or defending any action in
connection with any BOND or BONDS, or by recovering any salvage or enforcing this Agreement. in the event SURETY
advances funds far the benefit of any CONTRACTOR in connection with work subject to a BOND or BONDS (hereinafter
sometimes referred to as BONDED CONTRACT) andlor far the discharge of obligations incurred in connection with a
BONDED CON'fRAGT, such advances shall be deemed "losses" under the terms ~# this Agreemen# whether or not such
advances have been so used by the CONTRACTOR.
         5. ~ Upon SURETY's reasonable belief that it may incur a loss on a 80tVD or BONDS, SURETY may demand
and, upon SURETY's demand, tt~e UNDERSIGNED shall deliver over to SURETY collateral security acceptable to
SURETY to cover any contingent tosses and any subsequent increase thereof. SURETY shall return to the
UNDERSIGNED any unused portion of collateral upon termination of the liability of SURETY on all BONDS and
satisfaction by the UNC►ERSIGNE of its og~ations to SURETY nde this Agreement.
                 Case 1:21-cv-03246 Document 1-1 Filed 04/19/21 Page 3 of 16




          6.       a)       All payments received for or on account of a BOfVDED CONTRACT, and ati monies due and to
 become due under any such contract or oontraets, whether in the possession of fhe CC}NTRACTOR or otherwise, are trust
funds for the benefit and payment of a!! persons to whom the CONTRACTOR incurs abligatinns in the performance of such
contract or contracts for which SURETY would be liable under any BOND or BONDS. ff SURETY discharges any such
obligation, it shall be entitled to assert the claim of such person to the trust funds. CONTRACTOR shat!, upon demand of
SURETY and in implementation of the trust hereby created, open an accounE or accounts with a bank or similar depository
designated by SURETY, which account or accounts shall be designated as a trust account or accounts far deposit of such
trust funds, and shall deposit therein aif monies received pursuant to such contract, Withdrawals from such account sha!! be
by check or similar instrument signed by the CpNTRACTOR and countersigned by a representative of SURETY. Said trust
or trusts shall terminate on the payment by the CC7NTRACTOR of a!i the cantractua! obligations for the payment of which
the trust or trusts are hereby created or upon the expiration of 20 years from the date hereof, whichever shall first occur.
                  b)      CQNTRACTOR agrees and.hereby expressly declares that title to a!I materials and suppl(es
specially ordered or fabricated for any BONDED CONTRACT shall be held in tn~st for the benefit of the owner of the
improvement being constructed or SURETY, as their Interests may appear, and that possession of such material shaft be
subject to the direction of such owner and SURETY.
           7.      SURETY may settle or compromise any claim, liability, demand, suit or judgment upon any 801VD of
BANDS executes! or procured by it, and any such settlement ar compromise shall be binding upon the UNDERSIGNED.
Vouchers ar other evidence of payments made by SURETY shaA be prima facie ev~dgnce of the fact and amount of the
liability of the UNDERSfGNED to SURETY.
        8.       In the event SURETY exercises an option or right to terminate any BONA, and such termination causes a
claim on or a forfeiture of such BOND due to the UNDERSIGNED's failure to satisfy its obligations, under the BC7ND or
otherwise, to replace the BOND, the UNDERSIGNED's indemnity obligations to SURETY under this Agreement are not
amended or modifred. The UNDERSIGNED hereby agree that they shall not allege or assert any claim or defense against
SURETY that such BOND termination andlor ciasm payment on such terminated BOND was unnecessary, unreasonable,
made in bad faith, not required, ar othen+~rise inappropriate or not permissib{e.
         9.       a)       The UNDERSIGtVED shall furnish to SURETY such information as it may request concerning their
financial condition, the status of work under any contract, bonded or unbonded, the condition of the performance of any
such contract, and the payment of obt(gations incurred in connection therewith, and the UNDERSIGNED hereby authorize
those with whom such contracts are made to furnish to SURETY aq information concerning such contracts and the work
thereunder. SURETY may from time to time, in its sole discretion, examine and copy the books, accounts, and records of
the UNDERSfGNED and inspect the work at any project (whether bonded or unbonded}.
                  bj      Upon request of SURETY, the UNDERSIGNED shall provide reports to SURE`fY regarding ai(
construction or service contracts (whether bonded or unbondedj in such detail and in such format as maybe reasonably
requested by SURETY. Each UNDERSfGNED represents, warrants, and covenants that ail information provided in, or in
connection with, any appficatian for any BOND ar BONDS, or in connection with this Agreement, is complete and accurate.
SURETY may obtain information concerning the affairs and operations of the UNDERSlGNE~ and any transaction between
or among them from any banks, depositories, obligees of the BC}ND or BONDS, materiaimen, supp(y.houses, credit
reporting agencies and any other person. Each UNDERSiG(VED represents and warrants that any financial statement
submitted by or on ,ts behalf to SURETY, whether prior to the date of the Agreement or in the future, is compie#e and
correct and fairly presents the financial condition of such UNDERSIGNED as of the date of such ~nanciai statement and the
results of the operations of such UNDERSIGNEQ for tha periods covered by such statements, af! in accordance with
generally accepted accounting principles consistently applied.
         10.       a}      The ItNDERSlGtVED hereby grant to BUftETY a security interest in, .and acknowledge and agree
that SURETY has, and shall continue to have, a continuing security interest in any and ail of the UNDEftSlGNED's:
                           (i)     Receivables, whether now existing or hereafter arising, however evidenced or acquired,
and whether the UNDERSIG(VEp now has or hereafter. acquires any rights therein. (RECEIVABLES means and includes
accounts, accounts receivable, contract rights (including bonded and unbonded contracts}, instruments, securities,
investment property, notes, drafts, acceptances, documents;' leases, chattel paper, deposit accounts, letters of credit, ie#er-
of-credit rights, general intangibles, patents, copyrights, trademarks, tradenames, licenses, franchises, goodwill, judgments,
awards, chases in action, causes of action (whether in contract, tors ar otherwise), tax refunds and all other forms of
obligations owing to fhe UNDERSIGNED, and all of the UNDEFZSIGNEQ's rights to any merchandise, inciudi~g (without
limitation) any returned ~ ~posns~ed goor~ar~d the right of s~pppage in ransit which is represented thereby};
                 Case 1:21-cv-03246 Document 1-1 Filed 04/19/21 Page 4 of 16




                          (ii)    Inventory, whet er now awned or hereafter acquired and wherever located, and all
documents of #itle at any time evidencing or repr senting any part thereof. (INVENTORY means and includes all goods
which are leased by UNDERSIGNED as lessor, re held far sale or Isase, ar are furnished ar to be furnished by the
UNDERSIGNED under contracts of service, ar hich are raw materialsj work-in-process, finished goads, materials or
supplies of any nature used or usable in connect on with the manufacture, processing, demonstrations, promotion, supply,
servicing, storing, packing, shipping, advertising, selling, leasing or furnishing of such goods or any consti#cents or
ingredients thereof, and returned ar repossesse gaodsj;
                        {iii)   Equipment, wh her now owned or hereafter acquired and wherever located.
{EQUIPMENT means and includes equipment, achinery, tools, trade fixtures, #urniture, furnishings, office equipment,
leasehold improvements and motor vehicles and aA goods for use in the UNDERSIGNED's business, together with all
parts, equipment, accessories and attachments lating to any of fhe foregoing};
                         (iv)    Records, includE g supporting evidence and documents relating to any of the above-
described property, including, without limitation, itten applications, credit information, account cards, payment records,
correspondence, delivery and instafiation certifi tes, invoice copies, delivery receipts, notes and other evidences of
indebtedness, insurance policies and cer#ificates and the like, together with ail books of account, ledgers, cabinets and safe
deposit boxes in which the same are reflected or maintained, whether now existing ar hereafter arising and wherever
located;
                       (v)      Accessions and ddifions ta, and substitutions and reptacemenks of, any and all at the
foregoing, whether now existing or hereafter aril g or attaching;
                        (vi)     Proceeds and P aducts of the foregoing, all insurance of the foregoing, and all proceeds
thereof, whether now existing or hereafter arisin ;and
                         (vii)  Ail Subcontracts {whether bonded or unbonded} and al! Surety Bonds securing the
performance af, or the discharge of obligations i urred in connection with, such subcontracts,
ail of the foregoing collectively referred to as the OLLATERAI..
                   b)       The UNDERSIGNED re resent and warrant that, except as otherwise disclosed fo SURETY in
wri#ing: (i) the principal place of business and chi f executive ofi`ice of each UNDERSIGNED and the once where each
UNDERSIGNED keeps its records concerning th COLLATERAL, and all originals of ail chattel paper which evidence the
COI.t,.ATERAL are located at the address set fo h below the signature of each such UNDERSIGNED; (ii}the
UNDERSIGNED have exclusive possession and cantro! of the equipment; and (iii) the tax identification number and name
of each UNDERSIGNEQ set forth in the signatur pages hereof are complete and correct.
                c)       The UNDERSIGNED sh          II notify SURETY at feast 60 days in advance of any change in any
UNDERSIGNED'S name, tax identification. numb         r, principal place of business, chief executive once or the office where it
keeps its records concerning the COLLATERAL          nd all originals of all documents, instruments and chattel paper which
evidence COLLATERAL. The UNDERSIGNED s               all hold and preserve such records, documents, instruments, and chattel
paper and will permit represents#fives of SURE       at any time during normal business hours to inspect and make abstracts
from such records, documents, instruments, and        hattel paper.
                    d)      Without SURE'i'Y's prior written consent, which shall not be unreasonably withheld, the
UNaERSIGNED shall not, nor permit any of that subsidiaries ta: (i} sell, assign by operation of law ar otherwise, or
otherwise dispose of any of the assets (whether r r+ot constituting CQ~~ATERA~} of #heir respective businesses, including
but not lirrtited to shares representing stock in th it respective businesses and subsidiaries, either in whole or in part, or any
interest therein except in the ordinary course of b siness ar {ii) merge or consolidate with any o#tier company, including any
other company directly or indirectly controlled by, controlling or under common con#rol with the UNDERSIGNED.
          11,     This Agreement consti#utes both a security agreement to SURETY and also a financing statement, in
accordance with the provisions of the Uniform mmercial Code of every jurisdiction wherein such Code is in effect. The
filing or recording of this Agreement shall be sale y at the option of SURETY, and may be filed by SUREI"Y without in any
way subragating, restricting or limiting the rights. f SURETY under this Agreement, under law or in equity. The failure to file
this Agreement shall not release-ar excuse any a the obligations of the CQNTRACTOR ar the UNbERSIGNED under this
Agreement. SURETY is authorized to prepare a d file financing statements and amendments thereto in any filing office in
any Uniform Commercial Code jurisdiction cansis ant with security interests granted under this Agreement.
                  Case 1:21-cv-03246 Document 1-1 Filed 04/19/21 Page 5 of 16




                                                                               a




        12.      In addition to the security intere: t granted hereunder, the UNDERSIGNED hereby assign, transfer, and
convey to SURETY a1i of the rights and property that constitute the CC}LLATERAL. The assignment is for the purpose of
enabling SURETY to take immediate possessior of and to use any COLLATERAL upon the happening of an EVENT OF
DEFAUi.T to complete the performance of the al ~iigations of khe U►~DERSiGNED under a BONDED CONTRACT and to
make payment of obligations incurred by the UN ~ERSIGNED in the performance of a BC3NDED CONTRACT. The
assignment is an absolute assignment of COLLE TERAL relating to each BONDED CONTRACT and no further notice or
other action by SURETY is required. The possE ssian and use, for the purposes set forth in this Section 12, of any assets
assigned to SURETY shaD not be deemed to be a foreclosure or a retention in lieu of foreclosure under the security interest
granted to SURETY in Section 10 of this Agreerr
         13.      The following, or any of them,           constitute an EVENT OF DEFAULT hereunder:
                  a)       the CONTRACTOR fs                    to be in default in the performance of a contract (whether bonded
or unbonded);
                  b}       the UNDERSIGNED                breach any terms of this Agreement;
                 cj      the UNDERSIGNED file a petition in voluntary bankruptcy or seeking relief under any provision of
any bankruptcy, reorganization, arrangement, in olvency, readjustment of debt, dissolution or liquidation law of any
Jurisdiction, whether now ar hereafter in effect, a consents to the ~1ing of any petition against it under any such law;
                    d}      a receiver, liquidator, c~   ~dian ar trustee of the UNDERSIGNED, or Qf all or any of the property of
the UNDERSIGNED, is appointed by court order             nd such order remains in effect far more than 30 days; or an order for
relief is entered with respect to the UNDERSIGN          J of the UNDERSIGNED is adjudicated a bankrupt or insolvent, or any of
the property of the UNDERSIGNED is sequester              by court order and such order remains in effect for more than 3d days;
ar a petition is filed against the UNDERSIGNED           Eder any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation 12      of any jurisdiction, whether now or hereafter in effect, and is not
dismissed within 30 days after such filing;
            e}    any change or threat of hange in the character, identity, control, beneficial ownership or existence
of CONTRACTOR; or
                  f) ~   a payment by SURETY n any BOND.
         14.      Upon the happening of an EVEN tJF DEFAULT, SURETY, at its option and in its sole discre#ion:
                 aj       may exercise (in compl         ice with all applicable securities laws) in respect of the COtIATERAL, in
addition to other rights and remedies provided f{        herein or otherwise available to it, al! the rights and remedies of a
secured party an default under the Uniform Con           ~ercial Code of every jurisdiction where such Code is in effect, and
SURETY may also, with notice as required by I~             at any time or place, sell the C~i.LATERAL or any part thereof, at public
ar private sale. Any cash held by SURETY as              ~LLATERAL and a!1 cash proceeds and any income or interest from said
cash proceeds received by SURETY in respect               any sale cif, collection from, redemption of or other realization upon or
any part of the COLLATERA!_ following the acct           ence of an EVENT OF DEFAULT may, in the discretion of SURETY, be
held by SURETY as collateral for, and then and.           at any time thereafter applied against, all or any losses;
                 b)      may take possession of I! or any part of the work under any or afi B(JNDED CONTRACTS, and, at
the expense of the UNDERSIGNED, complete, o cause the completion of, such work, or re-let, or consen# to the re-letting
or completion thereof; and in such event, SURE may invite the Obligees, and the Obligees are authorized to declare the
CONTRACTOR in default under such contracts, ny provisions thereof to the contrary notwithstanding. fn addition,
CONTRACTOR sha#!direct that al! payments, ma ies, and properties that may become payable on a BONDED
CONTRACT shat! be made payable to and sent d redly to SURETY. Upon the happening of an EVENT OF DEFAULT,
SURETY shat! have the right to take immediate p session of the supplies, #Dols, plant, inventory, equipment, and materials
and to use, and consume, if necessary, the same in the performance of any BONDED CONTRACT, by itself or by others;
and
                 c}     may execute in the nom of the CONT'RAC7~lR any agreements deemed necessary ar desirable
lay SURETY to provide absolute title to SURETY f any funds, property and rights as are hereby assigned, transferred or
conveyed; and the COh1TRRGTOR hereby autht zee SURETY, or such person ar persons designated by SURETY, to take
immediate possession of such funds, property, a i rights, to collect such sums as may be due to the CONTRACTOR, and
to endorse, in the name of the COIVTRACTC~R, < d to collect any checks, drafts, warrants and other agreements made and
issued in payment of any s ch fu ds. S ETY i authorized to assert and prosecute any right or claim hereby assigned,
                Case 1:21-cv-03246 Document 1-1 Filed 04/19/21 Page 6 of 16




transferred or o#herwise conveyed in the name o the CONTRACTOR and to compromise and settle any such righ# ar claim
an such terms as it considers reasonable under t e circumstances in its sole and absolute discretion, subject only to the
requirement that it act in goad faith, which shall e defined as the absence of deliberate ar willful malfeasance.
         15.     The UNDERSIGNED shall not, hffe any BC?ND or BANDS shaA be outstanding and shall not have been
released or discharged to SURETY's satisfaction take any action that would affect or diminish the rights of SURETY under
this Agreement.
         16.     SURETY is authorized and amps ~wered without notice to or knowledge of the UtVDERSiGNED to amend
any BOND or to assent to a change in the contra ;ts or obiigati4ns covered by said BOND, or #a execute additional BONDS,
it being exp~essiy understood and agreed that the UNDERSIGNED shall remain bound under the terms of this Agreement
even fhaugh any such aotion by SURETY does a might substantially increase the Iia6iGty of the UNQERSIGNED. The
UNQERSlGNED waive notice of default or any o1 her acts giving rise to a claim under a BOND or liability 4f SURETY under
the BONDS. SURETY shall have the right to dec line to execute any BOND and to assent ar refuse to assent to changes in
any BOND without in any way releasing or affecti ig the obligations of the UNDERSIGNED to SURETY.
        17.      If the execution of this Agreerner t by any of the UNDERSIGNED shall be fnvatid for any reason, or if any of
the UNDERSIGNED shall be released from their 7bligations hereunder, the terms and conditions hereof shall nevertheless
be binding upon and continue in full farce and sff :ct as to the rest of the UNDERSIGhtEO. Nor shall it be a defense to any
claim by SURETY hereunder that it was to have ~ procured additional indemnity or security, or that it has procured additional
indemnity pr security, or that it has settled, comps amised, or released other indemnity or security in respect of any such
BOND or BC)NDS. If any provision or provisions ~f this Agreement be void or unenforceable under the laws of any place
governing its construction or enforcement, this Ac reement shall nqt be void or vitiated thereby, but sha11 be construed and
enforced with the same effect as though such prc vision or provisions were omitted. Aff rights and remedies of SURETY
under this Agreement shall ~e'cumuiative, andth exercise of ar failure #o exercise any particular right or remedy at any
time shall not be considered to be an election of i emedy or a waiver of ,any other right or remedy. The rights, powers and
remedies afforded SURETY by the terms of this agreement ors in addition to, and not in lieu of, any and al! othar rights,
powers, and remedies which SURETY may have or acquire against the UNDERSIGNED or others whether by the terms of
any other agreement or by operation of (aw. SUF ;ETY shall not incur any liability to any of the UNDERSIG(VED in the
exercise of the rights granted by this Agreement ~ xcept for deliberate and wilifu! malfeasance.
          1$. ~ The UNDERSIGNED hereby agr :e to execute such documents and agreements as shop be reasonably
necessary or apprgpriate to the exercise of the ri~ ihts of SURETY under this Agreement. The UNDERSIGNED hereby
irrevocably constitute and appoint SURETY as th :ir true and lawful attorney with the right, but not the obligation, to exercise
all of the sights of the UNDERSIGNED assigned, transferred and conveyed to SURETY in this Agresme~t, hereby giving
and granting to SURETY full }power and authority to make, execute, endorse and deliver any agreements for the full
protection intended to be given to SURETY herei rider as the UNDERSIGNED might or could do.
          19.      This Agreement, its riders and a Benda may be executed in separate counterparts, none of which need
contain  signatures   of aN parties, each of which s all be deemed an original, and all of which taken together constitute aria
and the same instrument.
          20.      Except as hereinafter in this Sect ~n provided, any of khe UNDERSIGNED may, upon written notice sent by
registered or certified mail, return receipt request d, to The Guarantee Company of North America USA, 2~8aa
Northwestern Highway, Suite 720, Southfield, Mic Wigan .48075, io be effective riot Iess than 20 days after receipt, limit their
obligations under this Agreement to BONDS exec ~ted by SURETY for the CONTRACTf3R prior to the effective date of
such notice; provided, however, that such notice hall riot be effective with respect to any BtJND or BONt7S executed after
such date {i} upon the award of a contact to the ~ ONTRACTOR on a bid or proposal in respect of which SURETY has
executed and delivered a bid or proposal BOtVD ~ riot to such date, or (ii}which SURETY has become committed to
execute prior to such date, or {iii} in connection w h any claim, lien, litigation, or other matter involving or relating to any
BC?IVEJ`or BONDS executed prior io such date or ~sreafter axecu#ed as hereinbefore in (i) or {iij provided. Such limitation
of the o~iigations of any of the UNtJERSiGNED s loll not operate to limit the ob4igations of, ar release, the rest of the
UNDERSIGNED whether or not theyfiave notice ar knowledge thereof.
          21.      With respect to any proceeding ~ ought by SURETY against any UNDERSIGNED arising out of or by
reason of this  Agreement,    each UNDEFtS1GNED fereby submits to jurisdiction in the State of Michigan, in each jurisdic#ion
where a lass under or in respect'of any B~fVD or 3aNDS occurs, and in each jurisdiction where an UNDERSIGNED
resides, is damicfied, is doing business or is faun . With respect to any proceeding brought by SURETY on this Agreement
in a jurisdiction in which on or more~ U ND RSIG 'E€3 resides is domiciled, 9s aing business or is.found, each
                                    /   r,   }
                                             (c
                                              ~
                                              '
                     Case 1:21-cv-03246 Document 1-1 Filed 04/19/21 Page 7 of 16




UNDERSIGNED who is nat in the jurisdiction herby designates each UNDERSIGNED who is in such jurisdiction as his
agent to receive an his behalf se►vice of process n such action. With respect to any proceeding brought against SURETY
and SURETY desires to fain any IINDERSIGNE by reason of the undertakings in this Agreement, each UNDERSIGNED
agrees that he will, upon written notice of SURE to do so, voluntarily appear in such proceedings and accept service of
process and o#her papers either personally ar by n attorney of such UNDERSIGNED's choice. if any UNDERSIGNED
fails upon such a notice to appear, such UNDER iGNED hereby designates the Secretary of the State or territory in which
proceedings are pending as his agent for the se ice of process in any such proceeding.
         22.     The rights and remedies affords SURETY 6y the #erms of this Agreement may not be waived or modified
unless agreed to in a writing executed by SURE Y. There have been na oral ar other agreements as a condition precedent
or inducement to the execution of this Agreemen by'any of the UNDERSIGNED.
         23,     Ne€ther this Agreement nor any r ghts or abtigations of the UNDERSIGNED hereunder shall be assigned
without the written consent of SURETY endorsed hereon and signed by an o~cer of SURETY.
DATED this 8th day of June, 20 07.                                                                                                 .-~':~`
                                                                                                                               .+
                                                                                                                               ~      ~!~:, r~y~r
THE UNDERSiGNEQ REPRESENT TO SUR      THAT THEY HAVE GAREFU~~Y READ TH[S ENT(F2E AGREEMENT,~;~`
AND TNAT THERE A NCB OTHER AGREEM NTS OR UNQERSTAND[NGS WN[CH IN ANY WAY ~ESSENrO.R ~~ ~; ?-
         THE bBLt  tONS SET FORTH HER iN.                                                     ,~
                                                                                           4;.1         Q, ~
           //                                                                                       °+~.
                                                                                                       ,. w m

      ....LL.~-~" ~.o~ ~_                        t]a►ohi Painting &Decorating Co.. Inc. ~'''~~ '~~-~".~"n _,~



Witness/Attest               ~-/                                                                                                               .. . „x••~'~s,,,.
                                                                                                                                                    ~ '-'~

                                                                1445 Commerce Ave.                        Bronx                    ,~.~NY;=, '  :- ,r
Stre or      .Box                   City                State   Street or P.O. Box                        City                     :     ,~e,l,
                                                                                                                                    ~„~Stat
                                                                                                                                          y     ~;,~:~
                                                                                                                                     ~y
                                                                                                                                     ~'       ~,l ~
                                                                                                                                                  i   nf~ w
                                                                                                                                     ^, ~.    ~''C      1. .~.
                                                                Steed      eras Con#ra ors Inc,                                _     ~i~r✓-~ '-'``'           ^

                                                                Irene Kaselis Presides}                                              ``•:. (L.S•) "~; ~,r~
                                                                Tax Payer JD;                                                             "`"~ ~--~"~'~
Witness/Attest
                                                                1445 Commerce Ave.                        Bronx                              NY
StFaet ~     . Bax   _       _ /1   City                State   Street or PA. Box                         City                               State




                                                                Stefanos Papa t~f~nQu, ladivtduaily                                          {L.S.j
                                                                Taff Payer ID   ~-3i-t83.s'
WitnesslAttast                                                                                                   '
                                                                258 West Saddle River Road                Up~r Sidle River                   NJ
 tr    or P.O. Box                  City                State   Street or P.Q. Box       ~                Cfty                               Siate




                                                                Edith Pa~astefano~_ r"~i_~:~a:'       ~                                      (t.S.~
                                                                Tax Payer ID ~~?`8-3r-3.~4
WitnesslAttest
                                                                258 West Saddle River Raed                Upper Saddle River                 NJ
Street or P.O. Box       /          ~//    /~           State   Street or P.O. Box                        City                               S#ate
                     Case 1:21-cv-03246 Document 1-1 Filed 04/19/21 Page 8 of 16




                                                          Signature Page

Agreement DATED this 8th          y   une 0
Initials of Undersigneds:             t                                       .-      ~



                     c



                                                                Christopher Papastefanou, Individual)                           (l~S.)
                                                                Tax Payer IGr# il~b~6~-5877
Wllness/Attest
                                                                30 Sherman Avenue                       Waldwick                NJ
Str   o      .Box        r            GiIY              State   Street or P.Q. Box                      City                    Stare




                                                                Teresa Papastefanou.individually                                (L,S.j
                             "w                                 Tax Payer ID K ~ ~~-~a~"~.~98r~
WIIRESS/An@5l
                                                                                                        i


                         0                                      30 Sherman Avenue                       W~dwick                 NJ
          .0. Box                 ~   City              Slate   Street or P.O. Brnc                     Cily                    State
                             ..


                                                                                   '"~
                                              r                 5kevos Papastefanc«, }nd~~idualiy                               (L.S.}
                                                                Tax~Payer ID # ~66~2~~st~ .
WitnesslAttesi
                                                                258 West Saddle River Road              Upper Saddle Wver       NJ
  t e r P.O. Box                                        S1aie   Street ar P.O. Box                      City                    State



                                              _.__.--
                                                                Joh    sehs ~ndividua~y                                         (L,S.}
                                                                Tax   yer ID ~ 4E2-7D~9~45
WitnesslAtFest
                                                                32 Pennington Ave.                      Waldwick                NJ
Street or P.O. Box                                      State   SVeel or P.O. Box                       Ciiy                ~   State
                     Case 1:21-cv-03246 Document 1-1 Filed 04/19/21 Page 9 of 16




fi




                                            dditionai Stgnature Page

Agreement DATED this 8 a ' f June 2         ~                 ~ ~~
Initials of Undersi~neds: _. _ ___ _



,~'                                                  '


                                                             Irene Kaselis, lnd+v°du~!!y               {L.S,)
                                                           ~ Tax Payer IC # ti94-fib~ib~~
1N'dnesslAttest
                                                            32 Pennington Ave.              Waldwick   NJ
Street or P.d. Box                   City          State    Street ar P.Q. Box              City       State




                                 '                                                                     (L.S.)
                                                            Tax Payer ID #
1NitnesslAttest



Street ar P.O. Bax                   City          State    Street or P,O. Bax              City       State




                                                                                                       {~.S.)
                                                            Ta~c Payer Iq #~
WitnesstAttest

Street or P.O. Box                   City          State    Street ar P.O. Box              Ciry       State




                                                                                                       (~.S.)
                                                            Tax Payer id #
WitnesslAttest

Street ar P.O. Bax                   City          Siate    Street or P.O. Bax              City       State
                     Case 1:21-cv-03246 Document 1-1 Filed 04/19/21 Page 10 of 16




t Stale of ~   New Jersey                                                   XXX-XX-XXXX                                                                         a
                                                                      ss:
  County of    Bergen                                                                                                                                           a
 On ihls       8'~                                               y of June                              yew 2b07               , before me personally appeared
                                                                                                                                                            . ~
 to me known, and known to me ~             i       cec~ d the foregoing agreement, and acknowledged            d said chat helshellhey executed the same.
                        Notary Public, 5tete of ~{ew Yo                                                                                                        ~
                               No.01GA4$30875                             NotaryPub c
                            Qualified In Bronx Court}
                       Camm~ss~~n Exo~res Ncv. 90~ ? (0                   Commission expires    lJ — ~t~-~I'D

 Stateoi       NewJe~se                                                     05&32-3344                                                                          fl.
                                                                      ss:                                                                                       2•
 County of     Bergey
                                                                                                                                                                w
 On this       8w                                               ay of June                              year 2007            , before me personally appeared

 to me known, arad known to me to- th ~i~ roi u j< y~g~cecut d the foregoing agreement, and adcnawiedged and said that helsheithey executed the same.          ~,
                               M~~Y~1NN ~~N~V41E~i                                                                     `                                       a,
                         Notary Publ~a, Stete of New Yor                                                                                                       m
                                  Na. Ot GA4630678                            Notary Pub c           '                                                         ~
                             Qualified in Broruc Cx~unt~
                         Camm~sa~un Exo~res Nor. 3tx, 2 f ~                   Gommiss~n expires ~~~ ~ - / 0                            -

State of       New Jersey       ~                                           066.62-5877                                                                        c
                                                                      ss:                                                                                      <
County of      Sef9~
                                                                                                                                                               d
On this        8~                                              ay of June                               year 20Q7            , before me personally appeared

tome known, and known to me tr~~       c~(~~~      cu d the foregoing agreement, and acknowledged and said that hetshelthey executed the same.                 ~
                       Notary~Pubiic, State of New Yak                   ,Yf,~,.~~, ~              ~           ~c.P.~t.~                                       m
                              No. Q1GA4630675                            ot  pub         —    ~~                                                               3
                                                                                                                                                               ~
                          Quetified in Bronx County                    ~
                       Commission Exo~res Nov. 30, Q (U                Commission expires ~ //-3 a — ~~                                                        ^'

Slate of       New Jersey                                         ~ ~: 117.66-4986                                                                             Q
County of      ~rgen
On this     8~                                                 ay of June                               year 2007   ,before me personalVy appeared y,
                                                                                                                                                   n
Teresa Pa astefanou                                                                                                                                _
to me known, and known to me t    ~       c ~~        cu ed the foregoing agreement, and acknowledged and id thai~h~Jshelthey executed the same.
                         htotary Public, State of New Y rk                                                                                         ~
                                No. 01GA4630675                            Nota Public                                                             ~
                            Qualified in Bronx County                          ~
                        Commission Exoires Nov. 30, Old                    Commissiar expires ~~'~d r-l      ~

State of     N~ ~e~eY                                                     066-62-6Q78
                                                                      ss:
County of    Bergen                                                                                                                                         c
On Uus       8~                                                ay of Juna                             year 2007 _           ,before me personally appeared n
Skews Pa aslefanou
to me known, and known io me to be the individuals) who execu ed the foregoing agreement, and acknowledged and said that helshe/ihey executed the same.
                           MARYANN GAMMlER1                                                    (,~ ,~ ~`'e~, ~                                             ``~'
                      Notary Publ~a, State of New Yor                           Notary Pubii            ~                                                  ~
                              No. 01 GA46306~5
                          Qualified in Bronx County             ~               Commission expires f~-3~ ~ / ~
                      Co         r E                v.    ?
State of     New Jersey                                                   XXX-XX-XXXX                                                                      Q
                                                                      ss:
County of    ~rgen                                                                                                                                         Q:
                                                                                                                                                           0
On his       8~                                              ay of June                                  year 2007       , before me persona(1y appeared       y.
John Kaselis                                                                                                                                                   ~
to me known, and known 10 me to be the individuals}who execu ed the foregang agreement, and acknowledge and said thatl~etshelthey executed the same,           ~,
                          . ~            ,.                                               ~t,'r,~,,,,.,,                                                       a-
                            MARYANN GAMMIERI                                  Notary lic                                                                       ~
                     Notary Public, State of NewYor
                              Na. Ot GA4630675                                Commission exPices ~~~~j0 — /4                                                   ^'
-                        Case 1:21-cv-03246
                                       ';   Document
                                               --    1-1 Filed 04/19/21
                                                                ~..     Page 11 of 16


    r State of ~   New Jersey                                            ~ SS; XXX-XX-XXXX                                                                        ~
     County of     g~9e~                                                                                                                                          a
     Qn this       8~"                                              ay of June                              year 2007            ,before me personally appeared
                                                                                                                                                                  A

     to me known, acid known io me t~~~Ar~~            ~ecu d the foregoing agreement, and acknowledged and said that helshe/ihey executed the same.
                              Notary Publrc, Stag of 1Vew Y k                ,~J           ~~ d,y~,,..,~,~.e,.~ ~                                                 ~.
                                     Na. 01GA4630675                        l~`~°~'"z--          ~h                                                               p
                                 Qualified in Bronx County                    ~lotary Pt~llC                                                                      ~
                              Commissa~n Exotres Nov. 30, (~ f O             Commission expires ~^~ V ~ / D                                                       '~

     State of                                                        1ss:                                                                                       a
     Caunry of                                                        f                                                                                         d
                                                                                                                                                                ~
                                                                                                                                                                c
     On ihis                                                       ay of                                   year                  ,before me persona!{y appeared ~
                                                                                                                                                             . ~
     io me known, and known io me to be the individuals) who execu ed the foregoing agreement, and acknowledged and said that hetshe/ihey executed the same.
                                                                                                                                                                ~.
                                                                                     Notary Punic
                                                                                     Commission expires                                                        _ '"

     State of                                                            ~. ss:
     County of                                                                                                                                                  ~
                                                                                                                                                                ~,
     pn this                                                       ay of                                    year                , before me personafly appeared ~n
                                                                                                                                                                0
    to me known, and known !o me fa be the individuals) who execu ed the foregoing agreement, and acknowledged and said that helsheithey executed the same.     ~
                                                                                                                                                                a
                                                                                    Notary Publ'~                                                                 ~
                                                                                                                                                                  3
                                                                                    Commission expires                                                            '*

    Stale of                                                                                                                                                      ~
                                                                            ss:                                                                                   a:
    County aI
    On this                                                        ay of                                    year                , before me personalty appeared ~


    tome known, and known to me to be the individuai(sj who exec ted the foregoing agreement, and acknowledged and said that he/shatthey executed the same.      ~
                                                                                                                                                                ro
                                                                                    Notary Punic
                                                                                                                                                                ..
                                                                                    Commission expires

    State of                                                               ~:                                                                                    a
    County of                                                                                                                                                    ~:
    On this                                                       day of                                   year                  , before me personally appeared p,
                                                                                                                                                                 n
                                                                                                                                                                 0
    to me known, and known io me to be the individual(sj who exec led iha foregoing agreement, and acknowledged and said that helsheithey executed the same.     ~.
                                                                                                                                                                 n.
                                                                                                                                                                 m
                                                                                                                                                                 ~o
                                                                                    Notary Public
                                                                                                                                                                ..
                                                                                    Commission expires

    State of                                                               ss:                                                                                 a
    County of                                ~                                                                                                                 C
                                                                                                                                                               d
    pn this                                                      day of                                    year                 ,before me personally appeared.~

    io me known, and known tame to be the individual{s} who          the foregoing agreement, and acknowledged and said tfial he/shetihey executed the same.    ~,
                                                                                                                                                                ~~
                                                                                    Notary Pubic
                                                                                                                                                                0
                                                                                                                                                                K
                                                                                    Commission expires



    Acknowledgements                                            j of A                                                  6/11/2007
    CSO45Q                                                      ~
                    Case 1:21-cv-03246 Document 1-1 Filed 04/19/21 Page 12 of 16




 State of
                                                                       ss:
 County ai                                         ~                                                                                                        .~
                                                                                                                                                            ~,
 On this                               ~                      d of                                      year                 ,before me personally appeared ~
                                                                                                                                                               s
to me known, wha, being by me duly sworn, did acknowledge and ay that helshe is general parfnerirnember of the partnership
of                                                                                                                                                             ~-
                                                                           t                                                                                   ~
                                                                                                                                                                A
and acknowledged that heishe executed the foregang agreement s the act of the partnership.                                                                     +~'
                                                                                                                                                               a
                                                                                Notary Public                                                                  '~
                                                                                Commission ex~res

State of                                                               ss:
County ai
On this                                                       d y of                                    year                 , before me personally appeared ~
                                                                                                                                                               s
to me known, who, berg by me duly sworn, did acknawiedge and ay chat helshe is general paRnedmember of the partnership                                         ~
of                                                                                                                                                             ~
                                                                                                                                                               0

                                                                                                                                                               cis
and acknowledged that heishe executed the foregoing agreement s the act of the partnership.                                                                    3

                                                                                Notary Public
                                                                                Comrnissian expires

Slate of
                                                                       SS:
County of                                                                                                                                                      ~o
On this                                                       d y of                                    year                 ,before me personally appeared ~


to me known, who, being by me duly sworn, did acknowledge and ay that hetshe is general partnedmember of the partnership                                       y,
of                                                                                                                                                             o

                                                                                                                                                               a.
and acknowledged that helshe executed the foregoing agreement s the act of the partnership.                                                                    3

                                                                                Notary Public                                                                  T
                                                                                Commission e~cpires

State of                                                               ss:
County of                                                                                                                                                      .Q
On triis                                                      d y of                                   year                  , before me personally appeared
                                                                                                                                                               a
to me known, who, being by me duly sworn, did acknowledge and ay that helshe is general pa~iner/member of the partnership                                      y,
                                                                                                                                                               0
01                                                                                                                                                             ~
                                                                                                                                                               0
                                                                                                                                                         ' ~i
and acknowledged that heishe executed the foregoEng agreement s the ad of the partnership.
                                                                                                                                                               a
                                                                                Notary Aublic
                                                                                Conunissian expires
                      Case 1:21-cv-03246 Document 1-1 Filed 04/19/21 Page 13 of 16




          X




State of        New York
                                                                           ss:
County of       Bronx
On this         8~                                                d y of June                                  year 2007              ,before me persanaily appeared o
                                                                                                                                                                       ~v
                                                                                                                                                                       0
to me known, who, being by me duly sworn, did acknowledge and ay Stefanos Papastefanou                                                                                  o
                                                                                                                                                                     ~'
that helshe is fhe President                                                                                              of the Delphi Painting &                   o
Decaratin Co. inc.                                                                                                                                 the
                                                                                                                                                  , corporation a
whid~ executed the foregoing agreement; that he/she knows the s a1 of the corporation; that the seal affixed to the foregoing agreement is such corporate seal; that 3
it was so affixed by order of the Board of Directors of the corpora ' n, and that he signed his name to the foregain agreement by like order.                        ~,
                                       MARYANN GAMM►E                                                ~-~_                                                            '~
                                  Notary PubEic, State Ne Yark                          Notary Pu ~c
                                          tVa. 01GA46           75
                                     Qualified in Brarac Cau ty                         Commissionexpires /' /• jaG1~" /O

State of       New Yor1c
                                                                           ss:
County of      Bronx
On tt~s        S~                                                  ay of June ~                                year 20Q7             , before me personally appeared
                                                                                                                                                                       0
                                                                                                                                                                       1

tome known, who> being by me duly sworn, did acknowledge a say Irene Kaselis                                                                                           °=
                                                                                                                                                                       0


tfiat he/she is the   President                                                                                            of the    Steed General Contractors, lnc, o
                                                                                                                                                  the corporation
which executed the foregoing agreement; chat he/she knows the eal of the corporation; that the seal axed to the forego(ng agreement is such corporate seal; that ~
it was so affixed by order of the Soard of Directors of the corporat on, and that helshe signed his name to the fo going agreement by like order.                 ~
                                        MARYAiVfV GAMMIE                                             wt~c
                                  Notary Pu61~c, State of Ne York                       Not~y Pu is
                                          No. 01GA463Q675
                                     Qualified in Bronx Cou ty                         Commission    eacpires    //-,~~ ~ 1U

State of                                                              ~ ss:
County of
On this                                                  ~         ay of                                       year                  ,before me personally appeared
                                                                                                                                                                       a

to rtie known, who, being by me duty swam, did acknowledge an say

that helshe is the                                                                                                         of the                                      o
                                                                                                                                                       the corporation ~
which executed the foregoing agreement; that he/she knows the al of the corporation; that the seal affixed to the foregoing agreement is such corporate seal; that ~
it was so affixed by order of the Board of Directors of the corpora ion, and that he/she signed histhe~ narr~ to the foregoing agreement by like order
                                                                                                                                                                       ...
                                                                                      Notary Public
                                                                                      Commission expires

State of                                                                   ss:
County of
On this                                                            ay of                                       year                  ,before me personally appeared Q
                                                                                                                                                                    o~
to me known, who, being by me duly sworn, did acknowledge an say                                                                                                       ~

that helshe is the                                                                                                         of the
                                                                                                                                                 .the cor4aration
which executed the foregoing agreemenF; that he/she knows the eal of the corporation; that the seal affixed to the foregoing agreement is such corporate seal; that m
it was so axed by order of the Board of Directors of the corpora ion, and that he/she signed hisfier name !o the foregoing agreement by like order                  ~

                                                                                      Notary Pabiic
                      Case 1:21-cv-03246 Document 1-1 Filed 04/19/21 Page 14 of 16




A

. State of
                                                                              ss:                                                                                  ~
    County of                                                                                                                                                      ~
    On this                                                           ay of                                      year            , before me personally appeared

                                                                                                                                                                    A
    tome known, wha by me being duty sworn, did acknowledge and ay                                                                                                  ~
                                                                                                                                                                   •c
    that heJshe is a member or manager of the limited liability comps y of                                                                                          ~
    and that he/she is duly authorized to execute the foregoing agree snt in the name of and for the limited liab~ity company.                                     ~
                                                                                                                                                                   u.
                                                                                        Notary Public
                                                                                        Commission expires                                                         ^~

 State of                                                                     SS:   ~
                                                                                                                                                                   ~
                                                                                                                                                                   3
 County of
                                                                                                                                                                   r
 On this                                                              ay ~                                       year            , befae me personally appeared
                                                                                                .                                                                  ~2'
                                                                                                                                                                    c~
 tome known, who by me being duty sworn, did acknowledge and say
                                                                                                                                                                   m

 that he/she is a member or manager of the {united liability cornea y of                                                                                           ~
 and chat helshe is duly authorized to execute the foregoing agr       ent in the name of and fa the Nmited GabiGiy company,                                       ~
                                                                                                                                                                   A
                                                                                                                                                                   c,.
                                                                                        Notary Public
                                                                                        Commission e~cpires

State Of                                                                      ss:
                                                                                                                                                                   `--
County of                                                                                                                                                       c.
                                                                                                                                                                r
On this                                                               ay of                                      year            , before me personally appeared .
                                                                                                                                                                   ~`
to me known, who by me being duly sworn, cad acknowledge an say                                                                                                    ~
                                                                                                                                                                   K

that helshe is a member or manager of the limited liability cornea y of
and that helshe is duly authorized to execute t}ie foregoing agr ment in the name of and for the limited liability company.
                                                                                                                                                                   ~..
                                                                                        Notary Public
                                                                                        Commission expires

State of                                                                      ss:
County a1                                                               ~                                                                                          c,
On this                                                              ay of                                      year             , before me personally appeared


to me known, who by me being duly sworn, did acknowl~ge an say                                                                                                     ~


ihat hetshe is a rrrember or manager of the tirnited liability comp ny of                                                                                          ~
and that heishe is duly authorized fo execute the foregoing ogre ment in the name of and for the limited liability company.
                                                                                                                                                                   m
                                                                                                                                                                   c
                                                                                                                                                                   m
                                                                                        Notary Public
                                                                                        Commission expires
          Case 1:21-cv-03246 Document 1-1 Filed 04/19/21 Page 15 of 16




                                                   tee Company of North America USA
                                                   Narkhwestern Highway, Suite X20
                                                   Southfield, Michigan 48075
                                                   248-281-0281 Fax: 248-750-0431

                                                AUTNQRIZING Ca►R RATIFYING lNDEMNlTY



At a Special meeting of the Board Directors o~the De{phi Painting &Decorating Ca., tnc. (hereinafter caned
Corporation), duly called and held on the 8#h ay of June, 2007, a quorum being present, the fallowing Preamble
and Resolu#ion was adap#ed:

"WHEREAS, this Corporation has a material      nd pecuniary interest in having certain bonds ar undertakings
executed on behalf of Steed General Contra     ors, Inc, named or to be named as Principa{ in said bands or
undertakings, and has applied or may apply t    The Guarantee Company of North America or The Guarantee
Company of North America USA far surety        nds, undertakings and other writing obligatory in the nature of a band
and

"WHEREAS, The Guarantee Company of ~orth America or The Guarantee Company of North America USA
executed or may execute such bond or bond upon being furnished wikh the written indemnity of #his Corporation;

"NOW, 7HEREF~RE, be it resolved that an officer of this Corporation be, and he is hereby, authorized to execute
on beha{f of this Corporation any Agreemen or Agreements of Indemnity required by The Guarantee Company of
North America or The Guarantee Company bf North America USA as a prerequisite to, or in connection with, the
execution of any bonds or undertakings as above described, and the acts of any officer of this Corporation who
may have already executed such Agreem~nt or Agreements of indemnity are hereby confirmed, ratified, and
approved as acts of this Corporation."

GERTIFtCATE
1, Edi#h Papastefanou, Secretary of the D           Painting &Decorating Co., {nc. have compared the foregoing
Preamb{e and Resolution with the original          ~f, as recorded in the Minute Baok of said Corporation, and do
certify that the same is a correct and true        :ript therefrom, and of the whole of said original Preamble and
Resolution.

                                                          Given under my hand and the sea{ of the Corporation,
                                                          In the Ci of Bronx, State of New York,
                                                          this 8th y of~lune,         ~        ,~~

                                                                                                  U~
                                                          Secretary                                         ~ _, ~:~.
                                                                                                                   fi


                                                                                                      3
                           Case 1:21-cv-03246 Document 1-1 Filed 04/19/21 Page 16 of 16




4   *   ~ ~

          ("'~:~     ~`' `'                   The Gu rantee Company of North America USA
          ~, i       ,                             Z 800 Northwestern Highway, Suite 720
              +  ,~ i ..-`~                              Southfield, Michigan 48075
            ~~. ~ `~>'~,
          ;;,,.                           -       Rh ne: 248-281-0281 Fax: 248-760-0431
                        :~
                                       RESOL.UTIC} AUTHORIZING OR RATtFYlNG INDEMNITY
                       ~" ;%
                   gLo-~" ' Y




        At a Special meeting of the Board Directors df the Stesd Genera( Cantractars, Inc. (hereinafter called Corporation),
        duly called and held an the 8th day of June, X007 a quorum being present, the following PreambSe and Resolution
        was adopted:

        "U1IHEREAS, this Corporation has a metenal and pecuniary interest in having certain bands or under#ak+ngs
        executed on behalf of Delphi Painting 8~ De rating Co., Sne. named or to be named as Principal in said bonds or
        undertakings, and has applied or may apply o The Guarantee Company of North America or The guarantee
        Company of North America USA for surety b nds, undertakings and other writing obligatory in the nature of a bond
        and                                         +                  .

        "WHEREAS, The Guarantee Company of~North America or The Guarantee Company of North America USA
        executed or may execute such bond or bon s upon being furnished with the written indemnity of this Corporation;

        "NOW, THEREFORE, be it resolved that any o~cer of this Gorparation be, and he is hereby, authorized to execute
        on behalf of this Corporation any Agreement or Agreements of Indemnity required by The Guarantee Company of
        North America or 1`he Guarantee Company of North America USA as a prerequisite to, or in connection with, the
        execution of any bonds or undertakings as above described, and the acts of any officer of this Corporation who
        may have already executed such Agreem nt or Agreements of indemnity are hereby confirmed, rated, and
        approved as acts of this Corporation."

        CERTIFICATE
        i, Christopher Papastefanou, Secretary of the Steed General Contractors, Inc. have compared the
        Preamble and Resolution with the original hereof, as recorded in the Minute Book of said Corporatic
        certify that the same is a correct and true transcript therefrom, and of the whole of said original~~
        Resolution.

                                                                 Given under my hand and the seal of th~,~~rpowati
                                                                 in the City of Bronx, State New York~'~~,~r~' ~`%~
                                                                 this    day of lane, 2007             " `-,`' ~„' ~ 1.~


                                                                         ry
